Citation Nr: 0417149	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-22 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.

2.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

3.  Entitlement to a compensable evaluation for condyloma 
acuminata.

4.  Entitlement to a compensable evaluation for hemorrhoids.  

5.  Entitlement to a total disability rating due to 
individual unemployability resulting from service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969 and from December 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 1999 and August 2002, the Board remanded the case to 
the RO for further development.  Thereafter, in March 2004, 
the RO returned the case to the Board for further appellate 
consideration.  

The issues of entitlement to an increased rating for the 
veteran's PTSD; compensable ratings for his condyloma 
acuminata and hemorrhoids; and a total rating due to 
unemployability will be addressed in the REMAND below.


FINDING OF FACT

The veteran's skin disability is etiologically related to his 
active service.


CONCLUSION OF LAW

The veteran's skin disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) and the implementing 
regulations are applicable to the matter decided herein.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection for a skin disability.  Therefore, no 
further development under the VCAA or the implementing 
regulations is required with respect to this matter.  

Evidentiary Background

The veteran's service personnel records reflect that he 
served on active duty in Vietnam from April 1968 to April 
1979 and November 1970 to August 1971.  His primary military 
occupational specialty at the time of his final separation 
from service was armor reconnaissance specialist and his 
secondary military occupational specialty was military 
policeman.  

His service medical records are silent for any complaint, 
treatment, or diagnosis of a skin disability.  

In June 1984, the veteran was afforded a VA Agent Orange 
examination.  While he reported a history of exposure to 
Agent Orange in Vietnam, he offered no present complaints.  
Examination of his skin, including skin turgor, lesions, 
hair, and nails, was within normal limits.  Additionally, 
with respect to his skin, he was under no distress.  

In a July 1985 letter, Dr. William W. Lemley, D.O., of the 
West Virginia School of Osteopathic Medicine Campus Clinic, 
noted that the veteran had undergone a recent Agent Orange 
Assistance examination.  It was noted that the veteran had 
some scarring on his left shoulder and both legs that had 
been present since December 1969.  Pertinent diagnosis was 
multiple scars from past dermatitis, rule out chloracne.  

The veteran was afforded a subsequent VA examination in 
January 1986.  At that time, his skin was noted to be within 
normal limits.  

In June 1986, the RO received a copy of a letter from the 
veteran written to his Congressman.  In this letter, the 
veteran asserted that he had a rash that would come and go 
leaving dark spots on his skin.  Thereafter, the veteran was 
afforded another VA examination in August 1986.  On 
examination, he was found to have condyloma acuminata and a 
bilateral breast mass which was hard.  This mass was not 
movable and did not have a discharge.  

In May 1987, the Board issued a decision which, among other 
things, denied service connection for residuals of Agent 
Orange exposure.  

Subsequent VA treatment records show that the veteran was 
hospitalized in May 1989 for treatment of pneumonia and 
August 1989 for chest pain.  Physical examination during the 
course of these hospitalizations revealed no skin rashes.  
However, in an undated statement received in September 1989, 
the veteran's sister reported that she had "observed a fiery 
blistering rash on [the veteran's] arms, legs, feet, and 
hands."  

A March 1992 VA outpatient treatment record notes that the 
veteran reported that he had a problem with pruritus.  He 
reported itching following a recent change in his soaps.  He 
had no erythema and no skin rash.  

In July 1994, the veteran underwent VA inpatient alcohol 
detoxification.  Examination at that time revealed that his 
skin was within normal limits.  

By rating action dated in December 1994, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
residuals of Agent Orange exposure to include scars of the 
shoulder and skin rash.  The veteran was notified of this 
decision by letter dated in January 1995, but he did not 
perfect an appeal of this decision.  

Subsequent VA outpatient treatment records show that the 
veteran was treated for folliculitis.  Likewise, an October 
1996 private treatment record from Central Ohio Skin and 
Cancer, Inc, indicates that the veteran sought treatment for 
a skin condition.  He complained that his skin condition 
affected his back, arms, and abdomen.  He also reported 
frequent "boils" on his buttocks and groin.  His symptoms 
began in the 1970s, and the veteran reported no history of 
acne or cysts before his military service.  Assessment was 
cystic acne possibly related to Agent Orange. 

A January 1997 VA outpatient dermatology treatment record 
indicates that the veteran had complained of itchy bumps 
since 1968.  Physical examination revealed scattered 
excoriated papules with second-degree pigmentation on the 
veteran's torso and extremities.  Assessment was "probably 
folliculitis."  During subsequent treatment in August 1997, 
folliculitis with many post-inflammatory hyperpigmented 
maculas on the veteran's shoulders, upper arms, back and 
chest, was assessed

The veteran was afforded a VA Agent Orange examination in 
December 1997.  He reported his skin condition began during 
his service in Vietnam.  His skin condition affected his 
arms, back, and abdomen.  His condition was cyclical, 
starting first as little blisters that would break out 
followed by a period when his skin dried up.  He reported 
itching that was worse in the summer.  Assessment was 
folliculitis with many post inflammatory hyperpigmented 
maculas.  The veteran was also noted to have a gynecomastia 
of unclear etiology.  

In May 1999, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for a skin disability, to include as a result of 
exposure to Agent Orange.  Having found that there was 
sufficient evidence to reopen the claim, the Board remanded 
the issue of entitlement to service connection for a skin 
condition to the RO for consideration of the issue on the 
merits.  

In response to a request for information regarding post-
service treatment for his claimed skin condition, the veteran 
submitted a statement in May 1999 indicating that he could 
not remember the dates or names of the doctors who had 
treated him.  He still had a skin rash, skin breakouts, and 
lumps on his neck and behind his ears.  

In December 1999, the veteran was afforded a fee-basis VA 
examination.  The examiner noted that the veteran had a 
history of in-service exposure to Agent Orange.  In the 
1960's, the veteran noticed lesions on his back, chest, 
buttocks, and shoulders.  These lesions were described as 
small pustules.  The veteran also had scattered comedones.  
He had two nodules on his neck aspirated in 1998.  These 
nodules were benign.  Pertinet assessments were compound 
nevus versus seborrheic keratosis, chloracne, and 
subcutaneous lesions on the neck.  In regards to the 
cutaneous eruption involving the back, chest, buttocks, 
shoulders, and scalp, the examiner noted that the veteran 
exhibited findings of chloracne.  The veteran was placed on a 
topical antibiotic and instructed to use antibacterial soap.  

A March 2000 VA medical record indicates that the examiner 
that conducted the December 1999 examination had reviewed the 
veteran's claims folder and the prior Board remand.  The 
examiner stated that the veteran had cysts, comedones, and 
papular lesions.  Her impression was that these findings 
represented chloracne due to exposure to Agent Orange.  

The veteran was afforded a VA compensation and pension 
examination in January 2002.  The examiner noted that he had 
reviewed the veteran's claims folder.  The veteran reported 
an onset of skin problems in 1971 just after leaving the 
military.  His current treatment included off and on use of 
oral and topical antibiotics.  His complaints included 
itching pain at the sites of acneform lesions, hyperpigmented 
follicular papules, and a few comedones on his trunk.  Some 
of his papules were excoriated (crusted).  There were no 
associated systemic or nervous manifestations.  Diagnosis was 
acneform dermatitis.  It was noted that examination would 
pass for chloracne; however, the veteran's history was not 
consistent with that diagnosis.  

The veteran was also afforded a VA examination in May 2003 
with the VA examiner that conducted the prior January 2002 
examination.  The examiner noted that he had reviewed the 
veteran's claims folder.  The veteran reiterated his 
assertion that his skin condition had an onset of 1971, but 
was not mentioned on his discharge physical.  The examiner 
noted that the veteran apparently had intermittent skin 
problems until the 1980s when he developed blackheads, 
papules, pustules, and superficial cysts.  His symptoms 
included sore, infected, papules, and occasional cysts.  
Examination of the skin revealed small areas of 
hyperpigmentation (post-inflammatory) at the sites of the 
lesions on the veteran's face, neck, and trunk.  One 
sebaceous cyst was capped by a comedone (blackhead) on his 
mid back.  Acne was quiescent at present and no papules or 
pustules were noted at the time of the examination.  A 
diagnosis of acneform dermatitis of the face, neck, and truck 
was rendered.  The examiner opined that the veteran's acne 
was not related to Agent Orange exposure.  It was noted that 
one would expect the chemical to disrupt sebaceous gland 
activity within the year or two after exposure and be 
progressive in severity.  The veteran apparently had some 
intermittent problems until his skin condition "sort of 
blossomed in the 1980s."  It was noted that several 
examinations made no mention of dermatitis during the 1970s.  
While the examiner noted that the veteran's disability would 
clinically pass for chloracne, the examiner thought he just 
had acneform dermatitis.   


Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in the development of his 
present skin condition, the Board observes that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.






Analysis

Upon review of the evidentiary record, the Board finds that 
it is clear that the veteran served in Vietnam from April 
1968 to April 1969 and November 1970 to August 1971.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents during service.  

The veteran alleges that he has had chronic skin problems 
since approximately 1971.  The claims folder contains several 
conflicting medical opinions concerning the etiology of the 
veteran's present skin disability.  An October 1996 private 
treatment record notes that the veteran had cystic acne that 
was "possibly related to Agent Orange."  Similarly, the 
examiner that conducted the fee-basis VA examination in 
December 1999 opined in a subsequent addendum that the 
veteran's symptoms supported a diagnosis of chloracne due to 
Agent Orange exposure.  However, in medical opinions 
proffered in January 2002 and May 2003, a VA physician opined 
that the veteran's skin condition was acneform dermatitis 
that was not related to Agent Orange exposure.  

The Board, having reviewed the evidence, finds an approximate 
balance in the evidence for and the evidence against a 
finding that the veteran's present skin condition is 
etiologically related to his exposure to Agent Orange during 
active duty.  Accordingly, the veteran is entitled to service 
connection for his current skin disability.  


ORDER

Service connection for skin disability is granted.  




REMAND

The RO should rate the veteran's skin disability before the 
Board decides the veteran's claim for a total rating based on 
unemployability.  Moreover, the veteran has not been afforded 
a current VA examination of his service-connected PTSD, nor 
has the RO provided the veteran with the notice required 
under the VCAA in response to his claims for increased 
ratings.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following action:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
respect to each of the issues on appeal, 
to include a request that the veteran 
submit any pertinent evidence in his 
possession.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  When all indicated record development 
has been completed, the RO should afford 
the veteran appropriate VA examinations 
to determine the current degree of 
severity of all of his service-connected 
disabilities.  The claims folders must be 
made available to and reviewed by each of 
the examiners.  Any indicated studies 
should be performed.  In addition, the 
examiners should provide their opinions 
concerning the impact of the service-
connected disabilities on the veteran's 
ability to work.  

4.  Then, the RO should undertake any 
other indicated development and 
adjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO, but he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



